DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/28/2020, 10/02/2020 and 02/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2019/0165436 to Kuboki et al.
With respect to claims 1 and 12, Kuboki et al. teach an assembled battery 10 comprising a cooling member 13 (a partition member) which has a thickness direction and a planar direction 
    PNG
    media_image1.png
    816
    664
    media_image1.png
    Greyscale
the liquid and the volume V2 of the encapsulated body satisfy the relationship represented by formula 2 below (Kuboki et al.: Sections [0082]-[0088]; Figs. 3, 4, 7 and 8). 

Formula 1: S1 / (S1+S2) ≤ 0.99 
Formula 2: 0.02 ≤ V1/V2 ≤ 1.90 






With respect to claim 2, Kuboki et al. teach the cooling member 13 (the partition member), wherein S1 and S2 above satisfy the relationship represented by formula 3 below (Kuboki et al.: Sections [0082]-[0088]; Figs. 3, 4, 7 and 8). 
Formula 3: 0.10 ≤ S1 / (S1+S2) ≤ 0.99 

With respect to claim 3, Kuboki et al. teach the same liquid, encapsulated body and outer package body, therefor, lacking of any clear distinction between the claimed liquid, encapsulated body and outer package body and those disclosed by Kuboki et al., it would be inherent for the liquid, encapsulated body and outer package body of Kuboki et al. to have the liquid refrigerant retained in the encapsulated body moves to the gap between the outer package body and the encapsulated body as a result of deformation of the outer package body and the encapsulated body when the external pressure increases.

With respect to claim 4, Kuboki et al. teach the same liquid, encapsulated body and outer package body, therefor, lacking of any clear distinction between the claimed liquid, encapsulated body and outer package body and those disclosed by Kuboki et al., it would be inherent for the liquid, encapsulated body and outer package body of Kuboki et al. to have the liquid that has moved to the gap between the outer package body and the encapsulated body moves to the inner part of the encapsulated body as a result of deformation of the outer package body and the encapsulated body when the external pressure decreases. 

With respect to claim 5, Kuboki et al. teach the cooling member 13 (the partition member), wherein the encapsulated body is fixed in an internal space in the outer package body (Kuboki et al.: Sections [0082]-[0088]; Figs. 3, 4, 7 and 8).

 With respect to claim 6, Kuboki et al. teach the same liquid, encapsulated body and outer package body, therefor, lacking of any clear distinction between the claimed liquid, encapsulated body and outer package body and those disclosed by Kuboki et al., it would be inherent for the liquid, encapsulated body and outer package body of Kuboki et al. to have the air pressure in the internal space in the outer package body is lower than the air pressure outside the outer package body. 

 With respect to claim 7, Kuboki et al. teach the cooling member 13 (the partition member), wherein the encapsulated body including an absorbing member 37 (a material that includes a porous body) (Kuboki et al.: Section [0088]; Figs. 3, 4, 7 and 8).

 With respect to claim 8, Kuboki et al. teach the cooling member 13 (the partition member), wherein the absorbing member 37 (the porous body) contains a fibrous substance (Kuboki et al.: Section [0088]; Figs. 3, 4, 7 and 8). 

 With respect to claim 9, Kuboki et al. teach the cooling member 13 (the partition member), wherein the outer package body is a laminated body of a metal foil and a resin (Kuboki et al.: Section [0084]; Figs. 3, 4, 7 and 8).

 With respect to claim 10, Kuboki et al. teach the cooling member 13 (the partition member), wherein the metal foil is at least one type selected from an aluminum foil and a copper foil (Kuboki et al.: Section [0084]; Figs. 3, 4, 7 and 8).

With respect to claim 11, Kuboki et al. teach the cooling member 13 (the partition member), wherein the resin is a thermoplastic resin (Kuboki et al.: Section [0084]; Figs. 3, 4, 7 and 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        12/7/2021